Citation Nr: 0430546	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease and 
asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to July 
1946, and from January 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge.  In December 
2003, however, the veteran withdrew his hearing request and 
asked that his claim be forwarded to the Board for appellate 
consideration.  

As set forth in more detail below, a remand of this matter is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran claims that he was exposed to asbestos during 
active service and that he now has a respiratory disorder as 
a result of such exposure.  

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21; VA O.G.C. Prec. Op. 
No. 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 
(2000).  

In this case, it appears from a review of the record that the 
RO has conceded that the veteran may have been exposed to 
asbestos during active service.  The veteran has also 
reported a history of asbestos exposure both before and after 
his active service.  Unfortunately, the medical evidence of 
record is unclear with respect to the nature and etiology of 
the veteran's current respiratory disorder.  This has not 
escaped the attention of the veteran's representative who has 
requested a remand of this matter to obtain a medical opinion 
from a qualified physician.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
That duty includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  Given the veteran's 
allegations, the Board finds that a medical examination is 
necessary to determine the nature and etiology of his claimed 
respiratory disorder.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
obtaining an opinion as to the nature and 
etiology of his current respiratory 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current 
respiratory disorder is causally related 
to the veteran's active service or any 
incident therein, including exposure to 
asbestos, as opposed to any other cause 
such as pre or post-service asbestos 
exposure.  The examiner must indicate his 
review of the claims folder and provide a 
rationale for the opinion expressed.  If 
an opinion cannot be provided without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.

2.  The claim should then be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




